DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/25/2021 have been fully considered but they are not persuasive.
Applicant’s argument:
Applicants note that Muhammad makes no mention of envelope detection whatsoever. Muhammad indicates to monitor a magnitude of a base-band signal and then apply an appropriate weight for a given sample base-band signal based on the magnitude. 
In contrast to Muhammad, the claimed invention recites monitor an envelope of the received modulated signal. It is known to one of ordinary skill in the art that an envelope of a signal is a signal's envelope is outline, and an envelope detector connects the amplitude peaks of the signal to produce the envelope. 
The office action asserts that Muhammad teaches or suggests producing distortion information regarding distortion of a test signal amplified by an amplifier, the distortion information indicating relationships between envelopes of the test signal and corresponding phase shifts and gain adjustments to be applied to an input signal of the amplifier in an operation session. Applicants respectfully disagree. Muhammad only indicates to apply a weight to samples of the base-band signal based on a magnitude of the sample. Contrary to the assertion set forth in the office action, there is no indication of envelopes or peaks anywhere in Muhammad.
Additionally, Applicants note that there is no indication that the amplifier 32 in Muhammad amplifies a test signal in a manner as recited by the claimed invention. For example, Muhammad indicates to generate a respective test signal from generator 107. The output of transmitter circuit path 12 is communicated to calibration circuitry of DFE 100.
Examiner’s response:
The examiner disagree with the argument that the Muhammad reference (US 2015/0024699 A1) fails to disclose an envelope detector.
The Muhammad reference discloses a magnitude computation unit 112 (figure 1) that compute a magnitude of a baseband signal by the equation |BB|=(square root of (BBI2+BBQ2)).
In reference to Hongo reference (US 2007/0296494 A1), in the same field of endeavor of predistortion, Hongo reference discloses an envelope detector 81 (figure 7), and paragraph 0015 of the Hongo describes the envelope detector 81 as following:
“The input signal to the predistorter is input to an envelope detector 81 and a complex multiplier 83. The envelope detector 81 calculates sqrt(I.sup.2+Q.sup.2) to an in-phase (I) component "I" and a quadrature-phase (Q) component "Q" of the input signal for every sample to detect the instantaneous power (corresponding to the envelope in the RF band), and outputs the detection result to the LUT 82.”

With respect to the argument that “Applicants note that there is no indication that the amplifier 32 in Muhammad amplifies a test signal in a manner as recited by the claimed invention”; Muhammad discloses the transceiver of figure 1 comprises a normal communication mode (figure 0058); wherein the output of the modem is predistorted by AM/AM (PD 116) and AM/PM (AMPM phase CNTRL 28) compensation and amplified by the power amplifier 32 before transmission; thus satisfied the claimed limitation.
Based on the above explanation, Muhammad reference satisfied the claimed limitation, and the rejection of claims 1-4, 7-13, 16-17, 27-30, and 32 are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -4, 7-13, 16, 27-30, 32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (US 2015/0024699 A1).
(1) Regarding claim 1:
Muhammad discloses a circuit arrangement (figure 1) comprising: a signal pre-distortion circuit (PD processor 110 in figure 1) operative to perform a feed-forward pre-distortion of the modulated signal in a signal path comprising the amplifier, the signal pre-distortion circuit including:
an envelope detector (MAG 112 in figure 1) operative to provide envelope information describing an envelope of the modulated signal (computation unit 112 computes the magnitude of baseband signal BB provided thereto, para. 0028); and a built-in test circuit operative to generate distortion information representing a distortion in the signal path caused by amplitude variations (During calibration, x may be a known test signal, such as generated by test signal generator 107 and the magnitude of x may be varied in a known way, such as by a ramp or sawtooth waveform. As stated above, however, the weights wm are determined iteratively and thus require a number of clock intervals to progress toward convergence. During the time that a particular weight w is undergoing computation, a time period referred to herein as weight computation interval, the input signal x need not be static, para. 0037);
the signal pre-distortion circuit being operative to perform the feed- forward predistortion of the modulated signal based on the distortion information (Predistortion (PD) processor 110 may comprise a magnitude computation unit 112, a lookup table (LUT) 114 and a predistorter 116, although the present invention is not limited to a particular technique by which predistortion is applied. In certain embodiments, 
apply a variable phase shift to the modulated signal in the signal path dependent on the envelope information, a relationship between the envelope information and the variable phase shift being dependent on the distortion information provided by the built-in test circuit (Amplitude modulation to phase modulation (AMPM) distortion may be ameliorated by a phase control signal 117 generated by PD processor 110 and subsequently provided to an AMPM phase control process 28 in transceiver 20, LUT 114 contains amplitude modulation to amplitude modulation (AMAM) predistortion data, which are applied directly to samples of baseband signal BB, such as by complex multiplication. Amplitude modulation to phase modulation (AMPM) distortion may be ameliorated by a phase control signal 117 generated by PD processor 110 and subsequently provided to an AMPM phase control process 28 in transceiver 20, para. 0028).
Muhammad fails to explicitly disclose an amplifier to amplify a modulated signal inputted to the amplifier, and the signal pre-distortion circuit being operative to control a gain of the modulated signal in the signal path dependent on the envelope information, a relationship between the envelope information and a gain control signal applied to the amplifier depending on the distortion information provided by the built-in test circuit.


(2) Regarding claim 2:
Muhammad further discloses the signal pre-distortion circuit is operative to adjust the variable phase shift to follow instantaneous envelope information and provide the gain control signal to follow instantaneous envelope information (Predistortion (PD) processor 110 may comprise a magnitude computation unit 112, a lookup table (LUT) 114 and a predistorter 116, although the present invention is not limited to a particular technique by which predistortion is applied. In certain embodiments, magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, e.g., |BB|= square root over (BBI2+BBQ2) and, from the computed magnitude, may 
(3) Regarding claim 3:
Muhammad further discloses the envelope detector is operative to provide the envelope information as an analog envelope signal, the circuit arrangement further comprising:
a mapping circuit (memory map as shown in figure 2) operative to:
map the analog envelope signal to an analog phase shift adjustment signal, and adjust the modulated signal via the analog phase shift adjustment signal as indicated by the distortion information; and map the analog envelope signal to an analog gain control signal, and adjust the modulated signal via the analog gain control signal as indicated by the distortion information (Predistortion (PD) processor 110 may comprise a magnitude computation unit 112, a lookup table (LUT) 114 and a predistorter 116, magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, e.g., |BB|= [square root over (BBI2+BBQ2)] and, from the computed magnitude, may determine an index into LUT 114 at which a corresponding predistortion weight w may reside. The predistortion weight w may be provided to predistorter 116, which may multiply samples of baseband signal BB by the 
(4) Regarding claim 4:
Muhammad further discloses the signal pre-distortion circuit includes a mapping circuit operable to: i) obtain a non-linear, adjustable mapping characteristic (the mapping characteristics as shown in figure 2, para. 0033), and ii) adjust the non-linear mapping characteristic of the modulated signal depending on the envelope information (samples x(i), representatively illustrated by data point 205 in FIG. 2, may be provided to PD processor 110 and its magnitude |x(i)|= [square root over (xRe2(i)+xim2(i))] may be computed by, for example, magnitude computation unit 112. Magnitude computation unit 112 may generate an address 212 into memory 210, such as by adding index 222 to a memory base offset 224 at which a weight memory table 230 is located. A predistortion weight wm, representatively illustrated at weight 232 located at address 212 in memory 210, may be provided to predistorter 116, which applies weight 232 to input baseband data word 205, as illustrated by functional block 240. Consequently, 
(5)    Regarding claim 7:
Muhammad further discloses the signal pre-distortion circuit (PD processor 110 in figure 1) is operative to: i) modify the gain (weight) of the amplifier (complex multiplier) depending on the distortion information, the distortion information mapping a relationship of the envelope information to the gain (samples x(i), representatively illustrated by data point 205 in FIG. 2, may be provided to PD processor 110 and its magnitude |x(i)|= [square root over (xRe2(i)+xim2(i))] may be computed by, for example, magnitude computation unit 112. Magnitude computation unit 112 may generate an address 212 into memory 210, such as by adding index 222 to a memory base offset 224 at which a weight memory table 230 is located. A predistortion weight wm, representatively illustrated at weight 232 located at address 212 in memory 210, may be provided to predistorter 116, which applies weight 232 to input baseband data word 205, as illustrated by functional block 240. Consequently, input data point 205, which would compel output power corresponding to data point 208 without predistortion, is shifted onto predistorted input curve 203, representatively illustrated at data point 207 and, when amplified by power amplifier 32, produces amplifier output representatively illustrated at data point 209 on PA target output curve 202, para. 0036).
(6)    Regarding claim 8:

(7) Regarding claim 9:
Muhammad further discloses the built-in test circuit is operative to determine, in a test mode, an amplitude of an outputted test signal at an output of the amplifier to derive the distortion information and a phase of the outputted test signal at the output of the amplifier to derive the distortion information (distortion caused by power amplifier 32 may be characterized by the deviation from linearity of the complex gain Gd, GD(k) = Y(k)/X(k), where Y(k) is the k.sup.th sample of the output of power amplifier 32 for a 
Y(k) = GD(k)X(k) = A(k)ej[Symbol font/0x71](k) X,
where A(k) is an amplitude distortion factor corresponding to the kth sample of X and 0(k) is phase distortion corresponding to the kth sample of X that is also a function of the power output or magnitude of X.
Thus, by iteratively forcing the error e to zero, at least to within some convergence threshold value, the result of complex division is obtained, para. 0031, as the weight is determined based on forcing the amplitude distortion factor A(k) and the phase amplitude distortion factor 0(k) to zero, thus the claimed limitation is met).
(8)    Regarding claim 10:
Muhammad further discloses a test signal source (test signal generator 107 in figure 1) operative to inject a test signal into the amplifier (During calibration, x may be a known test signal, such as generated by test signal generator 107, para. 0037), the amplifier amplifying the test signal into an amplified test signal outputted from the amplifier (a feedback path may be provided from the output of transmitter circuit path 12 to the calibration circuitry of DFE 100, e.g., IQME processor 140 and APD processor 150, para. 0038, the transmitter circuit path 12 includes the PA 32 as shown in figure 1, therefore, the test signal is amplified by the PA 32), the test signal having a settable amplitude (During calibration, x may be a known test signal, such as generated by test signal generator 107 and the magnitude of x may be varied in a known way, para. 0037) in which the built-in test circuit measures the distortion information relative to the 
(9)    Regarding claim 11:
Muhammad further discloses switching between a test mode and an operating mode (Communication device 10 may undergo one or more calibration procedures by which compensation for system-wide variability can be ameliorated, para. 0027), and, in the test mode, measure the distortion information and determine the relationship between the envelope information and the variable phase shift and the relationship between the envelope information and the gain control signal (para. 0031-0032 discloses the process of determining the predistortion weight, equation 4-7; flow chart in figure 6 discloses during the calibration process, steps 620-630 discloses determining the address of weight with respect to the magnitude of the calibration signal, 0059-0060).
(10)    Regarding claim 12:
Muhammad further discloses generate, in the test mode, a plurality of test signals inputted to the amplifier at different amplitudes (During calibration, x may be a known test signal, such as generated by test signal generator 107 and the magnitude of x may be varied in a known way, such as by a ramp or sawtooth waveform, para. 0037)
(11)    Regarding claim 13:
Muhammad further discloses the signal pre-distortion circuit is operative to define the distortion information which comprises information associated to a state which, in a test mode, reduces distortion of an output test signal from the amplifier (during calibration, computation of weights wm is not confined to a sequence, i.e., from wO to M-1, but rather each weight wm may be computed when a particular value of x is encountered. Consequently, several periods of a test signal waveform, e.g., a sawtooth waveform, may be required before a sufficient number of x magnitude values have landed in each partition, or bin, for which respective weights wm are assigned before convergence to a solution for each weight wm can be obtained, para. 0037, the examiner interprets the state of convergence as the claimed state).
(12)    Regarding claim 16:
Muhammad further discloses a chip structure including a calibration processor operative to: i) measure the distortion information from an output of the amplifier, and ii) control a mapping between the envelope information and the variable phase shift and the gain control signal (The distortion imparted by power amplifier 32, as characterized by a deviation of complex gain Gd from linearity, and weights w for linearizing that distortion may be determined by a calibration process performed by adaptive predistortion (APD) processor 150 under the control of the controller 170, para. 0030; and controller 170 and adaptive predistortion processor 150 may be implemented in an application specific integrated circuit, para. 0025, 0044).
(13)    Regarding claim 27:
Muhammad discloses an apparatus comprising:
a circuit operative to:
detect an envelope of a modulated signal (MAG 112 in figure 1, computation unit 112 computes the magnitude of baseband signal BB provided thereto, para. 0028);
via distortion information generated during testing of the amplifier (Certain embodiments of the present invention allocate memory for a weight table 230 so that m in weight table 230 may be computed, para. 0034), map the detected envelope of the modulated signal to a phase adjustment value and a gain adjustment value (Predistortion (PD) processor 110 may comprise a magnitude computation unit 112, a lookup table (LUT) 114 and a predistorter 116, although the present invention is not limited to a particular technique by which predistortion is applied. In certain embodiments, magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, e.g., |BB|= square root over (BBI2+BBQ2) and, from the computed magnitude, may determine an index into LUT 114 at which a corresponding predistortion weight w may reside, para. 0028).
Muhammad fails to explicitly disclose apply the phase adjustment value and the gain adjustment value to an amplifier, the amplifier operative to adjust the modulated signal into an amplified output signal outputted from an output of the amplifier based on the phase adjustment value and the gain adjustment value.
However, Muhammad discloses the magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, from the computed magnitude, determine an index into LUT 114 at which a corresponding predistortion weight w may reside, the predistortion weight w may be provided to predistorter 116, which may multiply samples of baseband signal BB by the corresponding weights w to predistort the baseband signal BB inversely to the corresponding complex gain Gd at the power level demanded by that sample of baseband signal BB. In certain embodiments, LUT 114 contains amplitude modulation to amplitude modulation (AMAM) predistortion data, 
(14)    Regarding claim 28:
Muhammad further discloses the circuit is further operable to perform feedforward distortion of the modulated signal via application of the phase adjustment value and the gain adjustment value to the amplifier (the magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, from the computed magnitude, determine an index into LUT 114 at which a corresponding predistortion weight w may reside, the predistortion weight w may be provided to predistorter 116, which may multiply samples of baseband signal BB by the corresponding weights w to predistort the baseband signal BB inversely to the corresponding complex gain GD at the power level demanded by that sample of baseband signal BB; and in certain embodiments, LUT 114 contains amplitude modulation to amplitude modulation (AMAM) predistortion data, which are applied directly to samples of baseband signal BB, such as by complex multiplication and phase distortion compensation may be applied directly on the baseband signal BB by predistorter 116 based on complex predistortion weights in LUT 114, para. 0028).

Muhammad further discloses 
a tester operative to: i) input a test signal into the amplifier prior to detection of the envelope (figure 3 discloses the calibration processor perform by the adaptive predistortion processor 150 that does not require the envelope of the testing signal, para. 0045; therefore, it satisfied the limitation of input a test signal into the amplifier (under calibration, the amplitude of x is known, para. 0037) prior to detection of the envelope (detection of the envelope is for the normal operation mode), and ii) produce the distortion information based on an output of the amplifier amplifying the test signal (distortion caused by power amplifier 32 may be characterized by the deviation from linearity of the complex gain Gd, GD(k) = Y(k)/X(k), where Y(k) is the kth sample of the output of power amplifier 32 for a given X(k) input. That is, under distortion of the power amplifier, Y(k) does not follow X(k) linearly, e.g., Y(k)^GX(k), where G is a desired constant gain. Instead,
Y(k) = GD(k)X(k) = A(k)ej[Symbol font/0x71](k) X,
where A(k) is an amplitude distortion factor corresponding to the kth sample of X and 0(k) is phase distortion corresponding to the kth sample of X that is also a function of the power output or magnitude of X. Thus, by iteratively forcing the error e to zero, at least to within some convergence threshold value, the result of complex division is obtained, para. 0031); and
wherein the distortion information maps envelopes of the test signal to phase adjustment values and gain adjustment values (The predistortion weight w may be provided to predistorter 116, which may multiply samples of baseband signal BB by the D at the power level demanded by that sample of baseband signal BB. In certain embodiments, LUT 114 contains amplitude modulation to amplitude modulation (AMAM) predistortion data, which are applied directly to samples of baseband signal BB, such as by complex multiplication. Amplitude modulation to phase modulation (AMPM) distortion may be ameliorated by a phase control signal 117 generated by PD processor 110 and subsequently provided to an AMPM phase control process 28 in transceiver 20, para. 0028).
(16)    Regarding claim 30:
Muhammad further discloses the circuit is further operable to produce the distortion information mapping envelopes of the test signal to phase adjustment values and gain adjustment values based on adjusting an amplitude of the test signal (During calibration, x may be a known test signal, such as generated by test signal generator 107 and the magnitude of x may be varied in a known wav, such as by a ramp or sawtooth waveform. Each weight wm may be computed when a particular value of x is encountered, para. 0037, 0028).
(17)    Regarding claim 32:
Muhammad further discloses the circuit is operative to produce the amplified output signal outputted from the amplifier without feedback from the output of the amplifier the magnitude computation unit 112 computes the magnitude of baseband signal BB provided thereto, from the computed magnitude, determine an index into LUT 114 at which a corresponding predistortion weight w may reside, the predistortion weight w may be provided to predistorter 116, which may multiply samples of baseband 
(18) Regarding claim 34:
Muhammad discloses all subject matter of claim 1, and further discloses the envelope information indicates a shape of the envelope of the modulated signal (the magnitude computation unit 112 computes the magnitude of the baseband signal provided, para. 0028, obvious the same operation would be performed on the signal from MODEM 105 under normal communication mode, para. 0058; the examiner interprets the magnitude of the signal from MODEM 105 as the shape of the envelope of the signal from MODEM 105). 
(19) Regarding claim 36:
Muhammad discloses all subject matter of claim 1, and further discloses the signal pre-distortion circuit is operative to generate the distortion information based on input of a test signal to the signal path (According to one PD calibration procedure, controller 170 generates a calibration (CAL) signal 101 and provides such to calibration switch 109. Additionally, controller 170 may generate PDWC signal 192 and provide .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (US 2015/0024699 A1) as applied to claim 1 above, and further in view of Gazneli et al. (US 2017/0353163 A1).
Muhammad discloses all subject matter of claim 1, but fails to disclose a chip including the signal pre-distortion circuit.
However, in the same field of endeavor of predistortion, Gazneli discloses predistortion subcircuit 314, the mixed signal circuit 334, the power amplifier 332, the multiplexer 315, the feedback receiver 336, the transmitter buffer 316, and the receiver buffer 318 may be implemented in hardware and may, according to some examples, be integrated into a common semiconductor die, e.g., an integrated circuit (1C), para. 0100.
It is desirable to have a chip including the signal pre-distortion circuit because it reduces circuit size and lowering power consumption. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention .

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (US 2015/0024699 A1) as applied to claim 1 above, and further in view of Dufrene et al. (US 2014/0162576 A1).
Muhammad discloses all subject matter of claim 1, but fails to explicitly disclose the envelope detector includes a low pass filter operative to detect the envelope of the modulated signal.
However, in the same field of endeavor, Dufrene discloses an envelope detector 310 in figure 7 comprises a digital signal processor 316, a digital low-pass filter 318, a digital-to-analog-converter 320 and an analog low-pass filter 322 (figure 7, para. 0030).
It is desirable for the envelope detector includes a low pass filter operative to detect the envelope of the modulated signal because bandwidth of the magnitude signal obtained either from the DSP 316 or directly from the input 312 may be reduced so that the remaining operations can be carried out at a reduced sampling rate, thereby saving power (para. 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Dufrene in the circuit of Muhammad for the benefit of reducing power consumption.

Allowable Subject Matter
Claims 5-6, 14, 18, 35, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 and 22-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a method comprising a calibration session including operations of: producing distortion information regarding distortion of a test signal amplified by an amplifier, the distortion information indicating relationships between envelopes of the test signal and corresponding phase shifts and gain adjustments to be applied to an input signal of the amplifier in an operation session; the operation session including operations of: determining an envelope of the input signal; and via the distortion information, mapping the determined envelope into a phase shift amount and an amplitude adjustment amount; and applying the phase shift amount and the amplitude adjustment amount to the input signal to produce an output signal from the amplifier, the output signal being phase shifted and amplitude adjusted with respect to the input signal as specified by the phase shift amount and the amplitude adjustment amount.; wherein the calibration session further comprises performing a plurality of iterations, each iteration of the plurality of iterations determining distortion information of one particular amplifier among a plurality of amplifiers. The closest prior art, Okazaki et al. (US 2005/0195030 A1) in view of Muhammad (US 2015/0024699 A1) together discloses a similar circuit, but fails to disclose the calibration session further comprises .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hongo (US 2007/0296494 A1) discloses a predistorter.
Mahoney et al. (US 2014/0126669 A1) discloses a digital frequency modulation aided AMPM predistortion digital transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/20/2021